Citation Nr: 0008838	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-34 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for the post-
operative residuals of degenerative disc disease, lumbar 
spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

On March 13, 2000, a hearing was held at the RO before the 
undersigned who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 1999).  

During the hearing, it was clarified that the only issues on 
appeal are those listed on the title page of this decision.  
However, arguments presented during the hearing indicate that 
the veteran appears to be raising a claim for special monthly 
compensation and another for an earlier effective date for 
the rating assigned for his back disability.  Those issues 
are not properly on appeal and the Board will not assume 
jurisdiction unless there is a rating decision followed by a 
properly executed notice of disagreement and a substantive 
appeal.  Accordingly, the issues are referred to the RO for 
any action deemed appropriate.


REMAND

This case was previously before the Board in February 1999 
when it was remanded to obtain records from the Social 
Security Administration and to schedule the veteran for a 
hearing before the Board at the RO.  However, as noted below, 
it is again necessary to remand the current claims.  

The veteran underwent a VA medical examination limited to his 
back disorder in 1998.   His last psychiatric examination was 
conducted in 1997.  Additional evidence and testimony 
following the remand decision indicates that the veteran has 
been treated for both conditions since then and he 
specifically contends that they have become worse.  

The veteran has also testified that there are some treatment 
records that have not been obtained and should be associated 
with the claims folder prior to a decision on appeal.  Some 
of the treatment that the veteran has reported was provided 
by the VA and other by private sources.  The RO should make 
some additional efforts and/or arrangements to ensure that 
all missing records are obtained as the duty to assist the 
appellant involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); and Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran also testified that he would agree to report for 
additional VA examinations.  In light of the circumstances, 
it would be beneficial that VA examinations be conducted in 
order to assess the current extent of the veteran's 
disabilities. 

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for his service-connected disabilities 
and once the list is provided, the RO 
should make arrangements to obtain all the 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  If any requests for private 
treatment records are not successful, the 
veteran and his representative should be 
advised of this and given the opportunity 
to obtain and submit the records, in 
keeping with the veteran's responsibility 
to submit evidence in support of his 
claim.  38 C.F.R. §  3.159(c).

2.  After obtaining as many of the above 
records as possible, the RO should afford 
the veteran an appropriate VA medical 
examination of his back disorder.  The 
examiner should be provided with the 
veteran's entire claims folder.  All tests 
deemed necessary by the examiner, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should identify all manifestations 
attributable to the service-connected 
post-operative residuals of degenerative 
disc disease of the lumbar spine.  The 
examiner should note the range of motion 
and should state what is considered normal 
range of motion.  The examiner should 
describe whether pain significantly limits 
functional ability during flare-ups.   Any 
limitation of function must be identified.   
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.   
The examiner must provide comprehensive 
report including complete rationale for 
all conclusions reached.  

3.  The veteran should be scheduled for a 
VA psychiatric examination. The examiner 
must conduct a detailed mental status 
examination and should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD. The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his social and 
industrial adaptability, as opposed to any 
nonservice-connected psychiatric 
disorders.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
provide a definition of the score 
assigned.  If it is not possible to assign 
a GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any of the 
requested examinations is not in 
compliance with the aforementioned 
directives, the report should be returned 
to the respective physician for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

6.  The RO should then consider all 
additional information obtained as a 
result of this remand and readjudicate 
the veteran's claims, with consideration 
of all applicable laws and regulations.  
The RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable.  38 U.S.C.A. 
§ 5107(b).  

The veteran and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  Then, the 
claims folder should be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is so informed.  The purposes of this REMAND are to 
obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


